DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 11/30/2021.
Applicant’s amendments filed 11/30/2021 have been fully considered and reviewed by the examiner.
The examiner notes the amendment of claim 1 and cancelation of claims 22, 25-27, 29, and 32.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,504,291 to Maeda et al. (hereinafter Maeda) in view of Okihara (US 2010/0244135).
With respect to Claim 1, Maeda discloses a transistor (e.g., MOS transistor on SOI substrate) (Maeda, Fig. 10, Col. 3, lines 50-67; Col. 4, lines 1-35; Col. 8, lines 7-67; Col. 9, lines 1-16) comprising:
       a source (e.g., SR) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 6, lines 32-42) and a drain (e.g., DR) each implemented as a first type active region (e.g., n+ type region);
       a gate (e.g., 12) (Maeda, Fig. 10, Col. 8, lines 11-21) implemented relative to the source (SR) and the drain (DR) such that application of a voltage to the gate (e.g., a voltage is applied to the gate 12 through the gate contact pad) (Maeda, Fig. 10, Col. 8, lines 11-21) results in formation of a conductive channel between the source and the drain, the gate (12) having a width direction (e.g., a vertical direction in Fig. 10) and an end shape (GP) including one or more extensions perpendicular to the width direction to form a T shape; and
 the body (BD) dimensioned to extend from the interface to an edge along the width direction.
Further, Maeda does not specifically disclose that both of the interface and the edge being at respective locations within the end shape along the width direction.
However, Okihara teaches a semiconductor devices of a silicon on insulator (SOI) structure (Okihara, Fig. 5 ¶0002, ¶0046-¶0054) having uniform transistor properties, wherein the device of the SOI structure (Okihara, Fig. 5, ¶0046-¶0048) comprises a source region (31n) and a drain region (32n), and a gate (40n) implemented relative to the source (31n) and the drain (32n) such that application of a voltage to the gate results in formation of a conductive channel between the source and the drain, the gate (40n) having a width direction and an end shape (e.g., an end gate part) extending in the gate length direction to cover the edge (e.g., an end SL1) of the SOI layer (e.g., 30n, including the source region 31n and the drain region 32n) and including extensions perpendicular to the width direction to form a T shape (Okihara, Fig. 5, ¶0048), wherein the edge (e.g., an end SL1 of the SOI layer including the source region 31n and the drain region 32n) being at respective locations within the end shape of the gate along the width direction; since the gate has the end part covering the edges of the SOI layer including the source region 31n and the drain region 32n, it is possible to prevent respective channel regions from being affected by the stress generated at the ends of the SOI layer in the SOI devices (Okihara, Fig. 5, ¶0053-¶0054), and as the result, the transistor of the SOI structure has uniform transistor properties, such as carrier mobility or on resistance. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transistor of Maeda by forming a T shape gate having an end part covering the end of the SOI layer including the source and the drain as taught by Okihara, wherein the source has an 
Regarding Claim 2, Maeda in view of Okihara discloses the transistor of claim 1. Further, Maeda discloses the transistor wherein the first type active region includes an N+ active region (e.g., n+ type source region SR and n+ type drain region DR) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 6, lines 32-42), and the second type active region includes a P+ active region (e.g., p+ type body region BD).
Regarding Claim 3, Maeda in view of Okihara discloses the transistor of claim 1. Further, Maeda discloses the transistor further comprising an insulator layer (e.g., SOI structure including the insulating layer 2) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 6, lines 30-42) implemented under the body (BD), such that the body (BD) is a floating body.
Regarding Claim 4, Maeda in view of Okihara discloses the transistor of claim 1. Further, Maeda discloses the transistor further comprising a gate oxide layer (11/110) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 6, lines 43-50) is between the gate (12) and the body (BD).
Regarding Claim 5, Maeda in view of Okihara discloses the transistor of claim 1. Further, Maeda discloses the transistor wherein the second type active region (e.g., the p+ type body contact region BD) (Maeda, Fig. 10, Col. 8, lines 11-21) of the body butting with the first type active region (e.g., the n+ type source region SR) of the source results in electrical potentials of the source and the body to be approximately same (e.g., the p+ type body contact region BD is directly connected to the n+ type source region SR, thus, the body region has a potential applied to the source electrode SR).
Regarding Claim 6, Maeda in view of Okihara discloses the transistor of claim 1. Further, Maeda discloses the transistor wherein the gate (12) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 6, lines 30-50) has a symmetric shape about a line along a width direction of the gate.
Regarding Claim 14, Maeda in view of Okihara discloses the transistor of claim 1. Further, Maeda discloses the transistor wherein the gate (12) (Maeda, Fig. 10, Col. 8, lines 11-21; Col. 6, lines 43-50)  has first and second ends along a width direction of the gate.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891